UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8162


RALPH JOHNSON,

                 Petitioner – Appellant,

          v.

KUMA J. DEBOO, Warden,

                 Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cv-00184-FPS-JSK)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph Johnson, Appellant Pro Se.    Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ralph     Johnson,     a   federal      prisoner,     appeals      the

district     court’s    order     accepting    the   recommendation        of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Johnson v. Deboo, No.

5:08-cv-00184-FPS-JSK (N.D.W. Va. Oct. 26, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials     before     the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2